                                                                                   FILED
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Norfolk Division                         AUG 1 9 2019

MALCOLM R.L. MELVIN,III, #22320-171,                                        CLERK. US DISTRICT COURT
                                                                                  NORFOLK. VA

               Petitioner,

       V.                                                  CIVIL ACTION NO. 2:18cv523


BUREAU OF PRISONS,

               Respondent.




                                        FINAL ORDER


       Before the Court is a Petition for a Writ of Habeas Corpus filed pursuant to 28 U.S.C.

§ 2241. ECF No. 1. Therein, the pro se Petitioner challenged the disciplinary proceedings of

July 5, 2018, August 2, 2018, and August 10, 2018, which resulted in penalties including 150

days disciplinary segregation, eighteen months email loss, and twenty-seven months phone loss.

ECF No. 1 at 2. Petitioner alleged there was insufficient evidence and that he was denied due

process. Id. at 6-8.

       The Petition was referred to the undersigned United States Magistrate Judge

("undersigned") pursuant to 28 U.S.C. §§ 636(b)(1)(B) and (C), Federal Rule of Civil Procedure

72(b), Eastern District of Virginia Local Civil Rule 72, and the April 2, 2002, Standing Order on

Assignment of Certain Matters to United States Magistrate Judges.

       The Magistrate Judge's Report and Recommendation filed June 27, 2019, recommends

dismissal of the Petition without prejudice. ECF No. 5. Petitioner failed to pay a filing fee of

$5.00 or submit an affidavit requesting to proceed informa pauperis as ordered by the Court on
February 5, 2019. Petitioner was advised that the failure to provide the Clerk of the Court with

either the requisite $5.00 filing fee or an "Affidavit in Support of Request to Proceed in Forma

Pauperis" would result in dismissal of his petition without prejudice. ECF No.4.

       Petitioner has not moved for an extension of time to comply with the Court's Order nor

has he responded in any way to the Order. The Court, having reviewed the record and having

made de nova findings, does hereby ADOPT and APPROVE the findings and recommendations

set forth in the Report and Recommendation filed June 27, 2019. It is, therefore, ORDERED

that the Petition, ECF No. 1, be DENIED and DISMISSED WITHOUT PREJUDICE.

       The Petitioner may appeal from the judgment entered pursuant to this Final Order by

filing a written notice of appeal with the Clerk of this court, United States Courthouse, 600

Granby Street, Norfolk, Virginia 23510, within thirty (30) days from the date of entry of such

judgment.

       The Petitioner has failed to demonstrate a substantial showing of the denial of a

constitutional right, and therefore, the Court declines to issue any certificate of appealability

pursuant to Rule 22(b) of the Federal Rules of Appellate Procedure. See Miller-El v. Cockrell.

537 U.S. 322,335-36 (2003).

       The Clerk is DIRECTED to forward a copy of this Fii^Order-tCLEetitioner.

       It is so ORDERED.



                                                  Arenda L. Wright Allen
                                                  United States District Judge
                                                    ARENDA WRIGHT ALLEN
            j                                 UNITED STATES DISTRICT JUDGE


August I' ,2019
